Citation Nr: 1732076	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an ocular disorder, to include as the residuals of a traumatic brain injury (TBI) or as secondary to a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1979 to November 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Houston, Texas, Regional Office (RO). In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain private treatment records, VA treatment records, service treatment records (STRs), and to conduct VA examinations.

The case is REMANDED for the following action:

1.  In September 2008, VA made a formal finding of unavailability of service records. The Veteran indicated at his January 2017 Board hearing, however, that he has a complete set of his STRs. He has submitted some pages of the STRs for association with his file. Please send the Veteran a letter requesting a copy of all of his STRs.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed ocular disorder that is not already in VA's possession. Specifically request authorization to obtain private treatment records from Vision Source! who submitted an August 2008 letter on behalf of the Veteran indicating that he had been treated there since April 2003.

3.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for ocular complaints, TBI residuals, and headaches.

4.  AFTER ASSOCIATING THE ABOVE DOCUMENTS WITH THE VETERAN'S FILE, schedule him for a VA TBI residuals examination with an appropriate medical provider. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran experienced an in-service TBI and, if so, all residuals of the TBI should be indicated.

The examiner's attention is drawn to the following:

*June 1981 STRs indicating that the Veteran was struck by the main gun of a tank causing a laceration above his left eye for which he received stitches and for which he was provided information about suture care and head injuries. VBMS Entry 2/11/2017, p. 1-2.

*November 2014 VA treatment record stating a diagnosis of migraines with photosensitivity. VBMS Entry 2/11/2017, p. 6.

*October 2016 VA treatment record stating a positive history for a TBI in 1980, that he had severe photophobia, and stating active problems including headaches, vertigo, retinal defects without detachment, and unspecified effects of heat and light. VBMS CAPRI Entry 2/11/2017, p. 2.

*January 2017 Board hearing testimony where the Veteran described an in-service injury and subsequent treatment and symptoms. 

*January 2017 letter from the Veteran's VA primary care provider stating that he has a history of sensitivity to light, migraines, and recurrent dizziness. VBMS Entry 2/11/2017, p. 5.

5.  IF THE VETERAN'S OCULAR COMPLAINTS ARE NOT THE RESULT OF AN IN-SERVICE TBI, schedule him for a VA ophthalmological examination to obtain an opinion as to the nature and etiology of any ocular disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  indicate all ocular disorder(s) the Veteran currently has or has had during the pendency of this appeal.

b.  whether each identified ocular disorder was caused by any in-service event, disease, disorder, or injury.

The examiner's attention is drawn to the following:

*Photographs from service and accompanying explanatory statements. VBMS Entries 10/3/2008 and 2/11/2017.

*June 1981 STRs indicating that the Veteran was struck by the main gun of a tank causing a laceration above his left eye for which he received stitches and for which he was provided information about suture care and head injuries. VBMS Entry 2/11/2017, p. 1-2.

*May 2008 private treatment note and record stating that the Veteran was seen for complaints of eye sensitivity to sunlight. VBMS Entries 7/9/2008 and 9/16/2008, p. 5.

*August 2008 private treatment note stating that the Veteran had complaints of severe photosensitivity and headaches since November 2007 and that he had been prescribed polarized progressive glasses. VBMS Entry 8/21/2008.

*November 2014 VA treatment record stating a diagnosis of migraines with photosensitivity. VBMS Entry 2/11/2017, p. 6.

*October 2016 VA treatment record stating a positive history for a TBI in 1980, that he had severe photophobia, and stating active problems including headaches, vertigo, retinal defects without detachment, and unspecified effects of heat and light. VBMS CAPRI Entry 2/11/2017, p. 2.

*January 2017 Board hearing testimony where the Veteran described an in-service injury and subsequent treatment and symptoms. 

*January 2017 letter from the Veteran's VA primary care provider stating that he has a history of sensitivity to light, migraines, and recurrent dizziness. VBMS Entry 2/11/2017, p. 5.

6.  IF THE VETERAN'S OCULAR COMPLAINTS ARE NOT THE RESULT OF AN IN-SERVICE TBI, schedule him for a VA headaches examination to obtain an opinion as to the nature and etiology of any ocular disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  indicate all headache disorder(s) the Veteran currently has or has had during the pendency of this appeal.

b.  whether any identified headache disorder was caused by any in-service event, disease, disorder, or injury.

c.  whether the Veteran's complaints of photophobia and photosensitivity are symptoms of any identified headache disorder.

The examiner's attention is drawn to the following:

*Photographs from service and accompanying explanatory statements. VBMS Entries 10/3/2008 and 2/11/2017.

*June 1981 STRs indicating that the Veteran was struck by the main gun of a tank causing a laceration above his left eye for which he received stitches and for which he was provided information about suture care and head injuries. VBMS Entry 2/11/2017, p. 1-2.

*May 2008 private treatment note and record stating that the Veteran was seen for complaints of eye sensitivity to sunlight. VBMS Entries 7/9/2008 and 9/16/2008, p. 5.

*August 2008 private treatment note stating that the Veteran had complaints of severe photosensitivity and headaches since November 2007 and that he had been prescribed polarized progressive glasses. VBMS Entry 8/21/2008.

*November 2014 VA treatment record stating a diagnosis of migraines with photosensitivity. VBMS Entry 2/11/2017, p. 6.

*October 2016 VA treatment record stating a positive history for a TBI in 1980 and indicating that he had severe photophobia and stating active problems including headaches, vertigo, retinal defects without detachment, and unspecified effects of heat and light. VBMS CAPRI Entry 2/11/2017, p. 2.

*January 2017 Board hearing testimony where the Veteran described an in-service injury and subsequent treatment and symptoms. 

*January 2017 letter from the Veteran's VA primary care provider stating that he has a history of sensitivity to light, migraines, and recurrent dizziness. VBMS Entry 2/11/2017, p. 5.

7.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




